UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 2 T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31708 CAPITOL BANCORP LTD. (Exact name of registrant as specified in its charter) Michigan 38-2761672 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Capitol Bancorp Center Fourth Floor 200 N. Washington Square Lansing, Michigan (Address of principal executive offices) (Zip Code) 517-487-6555 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2010 Common Stock, No par value 21,622,856 shares Page 1 of 56 Explanatory Note Capitol Bancorp Ltd. (Capitol) filed Amendment No. 1 to its Quarterly Report on Form 10-Q to revise its unaudited condensed consolidated financial statements and other information as of and for the three months and nine months ended September 30, 2010 that were part of Form 10-Q that Capitol filed with the Securities and Exchange Commission (SEC) on March 3, 2011. The following items of Amendment No. 1 to Form 10-Q for the three months and nine months ended September 30, 2010 have been revised: Part I – Financial Information: Item 1 – Financial Statements (unaudited) Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations Item 4 – Controls and Procedures In addition, as required by Rule 12b-15 under the Securities and Exchange Act of 1934, as amended, updated certifications by Capitol's principal executive officer and principal financial officer are filed herewith as Exhibit 31.1, Exhibit 31.2, Exhibit 32.1 and Exhibit 32.2 to this Amendment No. 2 on Form 10-Q which are currently dated April 6, 2011. [The remainder of this page intentionally left blank] Page 2 of 56 INDEX PART I.FINANCIAL INFORMATION Forward-Looking Statements Some statements contained in this document, including consolidated financial statements of Capitol Bancorp Limited (Capitol or the Corporation), Management's Discussion and Analysis of Financial Condition and Results of Operations and in documents incorporated into this document by reference that are not historical facts, including, without limitation, statements of future expectations, projections of results of operations and financial condition, statements of future economic performance and other forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, are subject to known and unknown risks, uncertainties and other factors which may cause actual future results, performance or achievements of Capitol and/or its subsidiaries and other operating units to differ materially from those contemplated in such forward-looking statements.The words "intend," "expect," "project," "estimate," "predict," "anticipate," "should," "could," "believe," "may," "might," and similar expressions also are intended to identify forward-looking statements.Important factors which may cause actual results to differ from those contemplated in such forward-looking statements include, but are not limited to: (i) the results of Capitol's efforts to implement its business strategy, (ii) changes in interest rates, (iii) legislation or regulatory requirements adversely impacting Capitol's banking business and/or operating strategy, (iv) adverse changes in business conditions or inflation, (v) general economic conditions, either nationally or regionally, which are less favorable than expected and that result in, among other things, a deterioration in credit quality and/or loan performance and collectability, (vi) competitive pressures among financial institutions, (vii) changes in securities markets, (viii) actions of competitors of Capitol's banks and Capitol's ability to respond to such actions, (ix) the cost of and access to capital, which may depend in part on Capitol's asset quality, prospects and outlook, (x) changes in governmental regulation, tax rates and similar matters, (xi) changes in management, (xii) consummation of pending sales of certain bank subsidiaries, (xiii) completion of Capitol's selective bank divestiture activities, (xiv) other risks detailed in Capitol's other filings with the Securities and Exchange Commission (SEC), and (xv) the following, among others: · Management's ability to effectively manage interest rate risk and the impact of interest rates, in general, on the volatility of Capitol's net interest income; · The effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, Emergency Economic Stabilization Act of 2008, the American Recovery and Reinvestment Act of 2009, the implementation by the Department of the U.S. Treasury and federal banking regulators of a number of programs to address capital and liquidity issues within the banking system and additional programs that may apply to Capitol in the future, all of which may have significant effects on Capitol and the financial services industry; · The decline in commercial and residential real estate values and sales volume and the likely potential for continuing illiquidity in the real estate market; · The risks associated with the high concentration of commercial real estate loans within Capitol's portfolio; · The uncertainties in estimating the fair value of developed real estate and undeveloped land relating to collateral-dependent loans and other real estate owned in light of declining demand for such assets, falling prices and continuing illiquidity in the real estate market; · Negative developments and disruptions in the credit and lending markets, including the impact of the ongoing credit crisis on Capitol's business and on the businesses of its customers as well as other banks and lending institutions with which Capitol has commercial relationships; · A continuation of unprecedented volatility in the capital markets; · The risks associated with implementing Capitol's business strategy, including its ability to preserve and access sufficient capital to execute its strategy; · Continued unemployment and its impact on Capitol's customers' savings rates and their ability to service debt obligations; · Fluctuations in the value of Capitol's investment securities; Page 3 of 56 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Forward-Looking Statements – Continued · The ability to attract and retain senior management experienced in banking and financial services; · The sufficiency of the allowance for loan losses to absorb the amount of actual losses inherent within the loan portfolio; · Capitol's ability to adapt successfully to technological changes to compete effectively in the marketplace; · Credit risks and risks from concentrations (by geographic area and by industry) within each of Capitol's subsidiary banks' loan portfolio and individual large loans; · The effects of competition from other commercial banks, thrifts, mortgage banking firms, consumer finance companies, credit unions, securities brokerage firms, insurance companies, money market and other mutual funds, and other financial institutions operating in Capitol's market or elsewhere or providing similar services; · The failure of assumptions underlying the establishment of the allowance for loan losses and estimation of values of collateral or cash flow projections and various financial assets and liabilities; · Volatility of rate-sensitive deposits; · Operational risks, including data processing system failures or fraud; · Liquidity risks; · The ability to successfully acquire deposits for funding and the pricing thereof; · The ability to successfully execute strategies to increase noninterest income; · Changes in the economic environment, competition or other factors that may influence loan demand and repayment, deposit inflows and outflows, and the quality of the loan portfolio and loan and deposit pricing; · The impact from liabilities arising from legal or administrative proceedings on the financial condition of Capitol; · The current prohibition of Capitol's subsidiary banks to pay dividends to Capitol without prior written authorization from regulatory agencies; · The current prohibition of Capitol's payment of cash dividends on its common stock and periodic payments on its trust-preferred securities without prior written regulatory authorization; · Administrative or enforcement actions of banking regulators in connection with any material failure of Capitol or its subsidiary banks to comply with banking laws, rules or regulations or formal agreements with regulatory agencies; · Capitol's compliance with the terms of its written agreement with the Federal Reserve Bank, amendments thereto or subsequent regulatory agreements; · Capitol's ability to continue as a going concern; · The continued availability of credit facilities provided by Federal Home Loan Banks to Capitol's banking subsidiaries; · The uncertainties of future depositor activity regarding potentially uninsured deposits; · The possibility of the FDIC assessing Capitol's bank subsidiaries for any cross-guaranty liability; Page 4 of 56 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Forward-Looking Statements – Continued · Governmental monetary and fiscal policies, as well as legislative and regulatory changes, that may result in the imposition of costs and constraints on Capitol through higher FDIC insurance premiums, significant fluctuations in market interest rates, increases in capital requirements and operational limitations; · Changes in general economic or industry conditions, nationally or in the communities and regions in which Capitol conducts business; · Changes in legislation or regulatory and accounting principles, policies, or guidelines affecting the business conducted by Capitol; · The impact of possible future goodwill and other material impairment charges; · Acts of war or terrorism; · Capitol's ability to manage fluctuations in the value of its assets and liabilities and maintain sufficient capital and liquidity to support its operations; · The concentration of Capitol's nonperforming assets by loan type in certain geographic regions and with affiliated borrowing groups; · The risk of additional future losses if the proceeds Capitol receives upon the liquidation of assets are less than the carrying value of such assets; · Restrictions or limitations on access to funds from subsidiaries and potential obligations to contribute additional capital to Capitol's subsidiaries, which may restrict its ability to make payments on its obligations; · The availability and cost of capital and liquidity on favorable terms, if at all; · Changes in accounting standards or applications and determinations made thereunder; · The risk that the realization of deferred tax assets and recoverable income taxes may extend beyond 2010; · The risk that Capitol may not be able to complete its various proposed divestitures, mergers and consolidations of certain of its subsidiary banks or, if completed, realize the anticipated benefits of the proposed mergers and/or consolidations; · The impact on Capitol's financial results, reputation and business if it is unable to comply with all applicable federal and state regulations and applicable formal agreements, consent orders, other regulatory actions and any related capital requirements; · The costs, effects and impact of litigation, investigations, inquiries or similar matters, or adverse facts and developments related thereto; · The risk that, if economic conditions worsen or regulatory capital requirements are modified, Capitol may be required to seek additional liquidity and/or capital from external sources, if available; · The risk that Capitol could have an "ownership change" under Section 382 of the Internal Revenue Code, which could impair its ability to timely and fully utilize its net operating losses for tax purposes and so-called built-in losses that may exist if such an "ownership change" occurs; · Other factors and other information contained in this document and in other reports and filings of Capitol with the SEC under the Exchange Act, including, without limitation, under the caption "Risk Factors"; and · Other economic, competitive, governmental, regulatory, and technical factors affecting Capitol's operations, products, services, and prices. Page 5 of 56 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Forward-Looking Statements – Continued For a discussion of these and other risks that may cause actual results to differ from expectations, you should refer to the risk factors and other information in this Form 10-Q and Capitol's other periodic filings, including its 2009 Annual Report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, that Capitol files from time to time with the SEC.All written or oral forward-looking statements that are made by or are attributable to Capitol are expressly qualified by this cautionary notice. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated.All subsequent written or oral forward-looking statements attributable to Capitol or persons acting on its behalf are expressly qualified in their entirety by the foregoing factors.Investors and other interested parties are cautioned not to place undue reliance on such statements, which speak as of the date of such statements.Capitol undertakes no obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of unanticipated events. Item 1. Financial Statements (unaudited): Page Condensed consolidated balance sheets – September 30, 2010 and December 31, 2009. 7 Condensed consolidated statements of operations – Three months and nine months ended September 30, 2010 and 2009. 8 Condensed consolidated statements of changes in equity – Nine months ended September 30, 2010 and 2009. 9 Condensed consolidated statements of cash flows – Nine months ended September 30, 2010 and 2009. 10 Notes to condensed consolidated financial statements. 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 51 Item 4. Controls and Procedures. 51 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 52 Item 1A. Risk Factors. 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 3. Defaults Upon Senior Securities. 52 Item 4. [Removed and Reserved.] 52 Item 5. Other Information. 52 Item 6. Exhibits. 54 SIGNATURES 55 EXHIBIT INDEX 56 [The remainder of this page intentionally left blank] Page 6 of 56 PART I, ITEM 1 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 (in $1,000s, except share and per-share data) (Unaudited) September 30, December 31, (As RevisedNote P) ASSETS Cash and due from banks $ $ Money market and interest-bearing deposits Federal funds sold Cash and cash equivalents Loans held for sale Investment securities Note C: Available for sale, carried at fair value Held for long-term investment, carried at amortized cost which approximates fair value Total investment securities Federal Home Loan Bank and Federal Reserve Bank stock (carried on the basis of cost) Note C Portfolio loans: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer Other Total portfolio loans Less allowance for loan losses ) ) Net portfolio loans Premises and equipment Accrued interest income Goodwill Other real estate owned Recoverable income taxes Other assets Assets of discontinued operations Note D TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Debt obligations: Notes payable and other borrowings Subordinated debentures Note H Total debt obligations Accrued interest on deposits and other liabilities Liabilities of discontinued operations Note D Total liabilities EQUITY: Capitol Bancorp Limited stockholders' equity Notes F and N: Preferred stock (Series A), 700,000 shares authorized ($100 per-share liquidation preference); 50,980 shares issued and outstanding in 2010 (none in 2009) Note I Preferred stock (for potential future issuance), 19,300,000 shares authorized (none issued and outstanding) Common stock, no par value, 50,000,000 shares authorized; issued and outstanding: 2010 - 21,623,056 shares 2009 - 17,545,631 shares Retained-earnings deficit ) ) Undistributed common stock held by employee-benefit trust ) ) Fair value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income) ) Total Capitol Bancorp Limited stockholders' equity Noncontrolling interests in consolidated subsidiaries Total equity TOTAL LIABILITIES AND EQUITY $ $ Page 7 of 56 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 (in $1,000s, except per share data) Three Month Period Nine Month Period (As RevisedNote P) (As RevisedNote P) Interest income: Portfolio loans (including fees) $ Loans held for sale 72 Taxable investment securities 89 Federal funds sold 2 16 10 53 Other Total interest income Interest expense: Deposits Debt obligations and other Total interest expense Net interest income Provision for loan losses Net interest income deficiency after provision for loan losses ) Noninterest income: Service charges on deposit accounts Trust and wealth-management revenue Fees from origination of non-portfolio residential mortgage loans Gain on sale of government-guaranteed loans Realized gain (loss) on sale of investment securities available for sale (4 ) 41 10 42 Gain on debt extinguishment Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Equipment rent, depreciation and maintenance Costs associated with foreclosed properties and other real estate owned FDIC insurance premiums and other regulatory fees Other Total noninterest expense Loss before income taxes ) Income taxes (benefit) 56 ) Loss from continuing operations ) Discontinued operations Note D: Income (loss) from operations of bank subsidiaries sold ) Gain on sale of bank subsidiaries Less income tax expense Income (loss) from discontinued operations ) ) NET LOSS ) Net losses attributable to noncontrolling interests in consolidated subsidiaries NET LOSS ATTRIBUTABLE TO CAPITOL BANCORP LIMITED $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE ATTRIBUTABLE TO CAPITOL BANCORP LIMITED Note G $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. Page 8 of 56 Page 9 of 56 CAPITOL BANCORP LTD. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2010 and 2009 (in $1,000s) (As RevisedNote P) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities (including discontinued operations): Provision for loan losses Depreciation of premises and equipment Amortization of intangibles Net amortization (accretion) of investment security premiums (discounts) ) Loss on sale of premises and equipment Gain on sale of government-guaranteed loans ) ) Gain on sale of bank subsidiaries ) ) Gain on debt extinguishment ) Realized gain on sale of investment securities available for sale ) ) Loss on sale of other real estate owned Write-down of other real estate owned Amortization of issuance costs of subordinated debentures Share-based compensation expense Deferred income tax credit ) ) Valuation allowance for deferred income tax assets Originations and purchases of loans held for sale ) ) Proceeds from sales of loans held for sale Decrease in accrued interest income and other assets Increase in accrued interest expense on deposits and other liabilities NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Cash equivalents of acquired bank affiliate Proceeds from sales of investment securities available for sale Proceeds from calls, prepayments and maturities of investment securities Purchases of investment securities ) ) Purchase of Federal Home Loan Bank stock ) ) Redemption of Federal Home Loan Bank stock by issuer Net decrease in portfolio loans Proceeds from sales of government-guaranteed loans Proceeds from sales of premises and equipment Purchases of premises and equipment ) ) Proceeds from sales of bank subsidiaries Proceeds from sales of other real estate owned NET CASH PROVIDED BY INVESTING ACTIVITIES FINANCING ACTIVITIES Net increase in demand deposits, NOW accounts and savings accounts Net decrease in certificates of deposit ) ) Net borrowings from (payments on) debt obligations ) Proceeds from Federal Home Loan Bank borrowings Payments on Federal Home Loan Bank borrowings ) ) Resources provided by noncontrolling interests Net proceeds from issuance of common stock Tax effect of share-based payments ) ) Cash dividends paid ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES ) INCREASE IN CASH AND CASH EQUIVALENTS Change in cash and cash equivalents of discontinued operations ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Cash paid during the period for interest on deposits and debt obligations $ $ Transfers of loans to other real estate owned Surrender of common stock to facilitate exercise of stock options and vesting of restricted stock 13 23 See notes to condensed consolidated financial statements. Page 10 of 56 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED Note A – Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Capitol Bancorp Limited (Capitol or the Corporation) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q.Accordingly, they do not include all information and footnotes necessary for a fair presentation of consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. The condensed consolidated financial statements do, however, include all adjustments of a normal recurring nature (in accordance with Rule 10-01(b)(8) of Regulation S-X) which Capitol considers necessary for a fair presentation of the interim periods. The results of operations for the periods ended September 30, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010. The consolidated balance sheet as of December 31, 2009 was derived from audited consolidated financial statements as of that date.Certain 2009 amounts have been reclassified to conform to the 2010 presentation. Note B – Accounting Standards Updates In December 2007, a new accounting standard was issued to create accounting and reporting requirements for noncontrolling interests in a subsidiary (when it is not wholly-owned) and for the deconsolidation of a subsidiary and became effective January 1, 2009.In January 2010, an accounting standards update was issued clarifying the types of transactions that should be accounted for as a decrease in ownership of a subsidiary, which became effective for the Corporation on January 1, 2010 (with retrospective application to January 1, 2009) and did not materially affect the Corporation's financial position or results of operations upon implementation. A new standard became effective January 1, 2009 clarifying the accounting for transfers of financial assets and repurchase financing transactions.Subsequently, further guidance revised requirements for the presentation and disclosure of transfers of financial assets and the effects of a transfer on an entity's financial position, financial performance and cash flows along with placing limitations on portions of financial assets that are eligible for accounting recognition as a sale.The guidance applies to transfers of financial assets occurring on or after January 1, 2010 and did not materially affect the Corporation's financial position or results of operations upon implementation. In December 2009, an accounting standards update was issued to improve financial reporting by entities involved with variable interest entities.This update replaces the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity's economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity, and it requires additional disclosures about a reporting entity's involvement in variable interest entities.The guidance became effective for the Corporation on January 1, 2010 and did not have a material effect on the Corporation's condensed consolidated financial statements upon implementation. In January 2010, an accounting standards update regarding fair value measurements and disclosures was issued to require more robust disclosures about (1) different classes of assets and liabilities measured at fair value, (2) valuation techniques and inputs used, (3) the activity in Level 3 fair-value measurements, and (4) the transfers between Levels 1, 2, and 3 of fair-value estimates.The new disclosures became effective for the Corporation beginning January 1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the rollforward of activity in Level 3 fair-value measurements which become effective beginning January 1, 2011.The required interim disclosures for 2010 are set forth in Note E.Management does not expect this new guidance to have a material effect on the Corporation's condensed consolidated financial statements upon implementation in 2011 of the deferred disclosure requirements. Page 11 of 56 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED – Continued Note B – Accounting Standards Updates – Continued In April 2010, an accounting standards update was issued clarifying that modifications of loans accounted for within a pool that have evidence of credit deterioration upon acquisition, do not result in the removal of those loans from the pool even if the modification would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. Loans not accounted for within pools continue to be subject to the troubled debt restructuring accounting provisions.This new guidance is effective for modifications of loans accounted for within pools occurring after July 1, 2010 and did not have a material effect on the Corporation's condensed consolidated financial statements upon implementation. In July 2010, an accounting standards update was issued which will require significant new disclosures on a disaggregated basis about the allowance for loan losses and the credit quality of loans.Under this standards update, a rollforward of the allowance for loan losses with the ending balance further disaggregated on the basis of the impairment methods used to establish loss estimates, along with the related ending loan balances and significant purchases and sales of loans during the period are to be disclosed by portfolio segment or classification used for reporting purposes.Additional disclosures will be required by type of loan, including credit quality, aging of past-due loans, nonaccrual status and impairment information.Disclosure of the nature and extent of troubled debt restructurings that occur during the period and their effect on the allowance for loan losses, as well as the effect on the allowance regarding troubled debt restructurings that occur within the prior 12 months that defaulted during the current reporting period, will also be required.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the loan portfolio's risk and performance.The majority of the disclosures, which are required as of the end of a reporting period, are effective for interim and annual periods ending after December 15, 2010 and will be first included in the Corporation's annual financial statements for the year ending December 31, 2010.The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning after December 15, 2010 and will be first disclosed in the Corporation's financial statements for the interim period ending March 31, 2011.Management does not expect this new guidance will have an effect on the Corporation's annual and interim consolidated financial statements upon implementation except for expanded disclosures therein. [The remainder of this page intentionally left blank] Page 12 of 56 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED – Continued Note C – Investment Securities Investments in Federal Home Loan Bank and Federal Reserve Bank stock are combined and classified separately from investment securities in the condensed consolidated balance sheet, are restricted and may only be resold to, or redeemed by, the issuer. Investment securities consisted of the following (in $1,000s): September 30, 2010 December 31, 2009(1) Amortized Cost Estimated Fair Value Amortized Cost Estimated Fair Value Available for sale: United States treasury $ United States government agency Mortgage-backed Municipalities Held for long-term investment: Capitol Development Bancorp Limited III Corporate Other $ Excludes investment securities related to discontinued operations with an amortized cost and estimated fair value of approximately $1 million. Securities held for long-term investment are not subject to the classification and accounting rules relating to most typical investments.In addition, Capitol's corporate investments consist mostly of equity-method investments in non-public enterprises which, accordingly, are outside of the scope of accounting rules for most typical investments which often require use of estimated fair value.Those entities, which are primarily involved in making equity investments in or financing small businesses, use the fair value method of accounting in valuing their investment portfolios.Notwithstanding that those investments are outside the scope of such accounting rules, they are included in Capitol's investment securities for financial reporting purposes to summarize all such investment securities together for reporting purposes. Gross unrealized gains and losses on investment securities available for sale were as follows (in $1,000s): September 30, 2010 December 31, 2009(1) Gains Losses Gains Losses United States treasury $
